Hill, C. J.
1. Exclusive of tlie testimony of the accomplice, tlie evidence
of the corpus delicti is uncertain and unsatisfactory; and the law requires that the testimony of the accomplice should be corroborated by other facts and circumstances, tending to establish the commission of the crime as charged in the indictment. Penal Code, §1005; Allen v. State, 4 Ga. App. 458 (61 S. E. 840); Bines v. State, 118 Ga. 320 (45 S. E. 376, 68 L. R. A. 33) ; 1 Enc. Ev. 105, and cases cited; Cornell v. State, 24 Tex. App. 404 (6 S. W. 318).
2. It is well settled that to warrant a conviction based on the testimony of an accomplice, the corroborating evidence must, independently of his testimony, connect the defendant with the commission of the offense and tend to show his guilt. A grave suspicion of the defendant’s guilt is not Sufficient. The corroborating evidence should be of such weight and character that, when considered in connection with the testimony of the accomplice, the defendant’s guilt is proved beyond a reasonable doubt. Childers v. State, 52 Ga. 106; Chapmans. State, 112 Ga. 56 (37 S. E. 102); Cochran v. State, 113 Ga. 736 (39 S. E. 337) ; Brandon v. State, 108 Ga. 786 (33 S. E. 811).
3. The verdict of guilty in this case rests entirely upon the uncorroborated testimony of the accomplice, and is therefore unauthorized by law.

Judgment reversed.